    Case: 1:15-cr-00515 Document #: 701 Filed: 06/17/21 Page 1 of 5 PageID #:8172




                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION
                                                               FILED
                                                                     JUN172021 alr

UNITED STATES OF AMERICA,                                       THOMAS G' BRUTON
                                                             cr-eili, u.s. DlsTRlcr couRr



           v.                                      Case  No. 15 CR 515-1
                                                   HON. JOHN Z. LEE
                                                   District Court Judge
ALBERT ROSSINI,
                  Defendant.


                SUPPLEMENTAL CITATION TO THE DEFENDANTI          S

           MOTIONIiFOR POSTPONEMENT OF SENTENCING HEARING


     Defendant Albert Rossini ("Defendantt' or ttRossini") submits
this supplemental case citation and explanation to his Motion for
Postponement of Sentencing Hearing scheduled:for July 1, 202L.

As stated in his Motion, cognsel Clarence Butler has called him
once in the eight months that he has represented the Defendant.
Mr. Butltbr was appointed by the Court to represent Mr. Rossini
in the preparation,.of and at sentencing hearing. He has not prepared
whatsoever with the Defendant. The Defendant has no information as
to whether Mr. Butler understands this case, the Defendantts objections
to the governmentrs version or the presentence report, nor does
Mr. Rossini know what the Court appointed counsel is thinking.
     In United States v. Ryals, 512 F.3d 4t6 (Ztfr Cir. 2008), rhe
defendant was convicted after tria1. Three weeks before sentencing
                                      -1-
    Case: 1:15-cr-00515 Document #: 701 Filed: 06/17/21 Page 2 of 5 PageID #:8173



date, his attorney filed a cursory motion to withdraw, stating that
his elient wished to seek other counsel for sentencing. The t,rial
judge did not take up the motion until the sentencing date. At that
time counsel advised the court that the defendant was dissatisfied
with his performance and that he did not feel he could competeatly;'
rePresent the defendant at sentencing. The judge decided that counsel
was "prepared to proceed regardless of his comments to the contraryr"
and went ahead with the sentencing. Ryals, 5t2 E.3d at l+78-Lg.

     The Seventh Circuit reversed for a new sentencing. First, the
court found the motion to withdraw was timely. Rval's; ",-5L2 F.3d at
4t9, citing United States v. HalI, 35 F.3d 310 (ltn Cir. L994)
(fO days untimely) and B-iorkman, 270 F.3d at 500-02 ("punting" on
timeliness of motion three weeks before sentencing)...The court
found tittle:cornmirnieation between the defendant and his lawyer, who
contributed very Iittle at the sentencing hearing after the judge
denied his motion to withdraw. Rya1s, 5L2 F.3d at 420. See also,
United Staues v. Bjorkman, 270 F.3d 482 (Ztf, Cir. 2001).

     Mr. Rossini has filed a Motion-for both sentencing postponement
and for the Court to appoint.alternative counsel to represent him
at sentencing. This Motion was filed with the MCC Legal Mail System
on May 3|, 202L.

Respgctfu]ly submitted,

 l,fi,rililrt*tt+r
Albert Rossini
Defendant
#08043-42/+

                                      -2-
     Case: 1:15-cr-00515 Document #: 701 Filed: 06/17/21 Page 3 of 5 PageID #:8174




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION




UNITED STATES OF AMERICA,



            V.                                  Case  No. 15 CR 515-1
                                                HON. JOHN Z. LEE
                                                District Court Judge
ALBERT ROSSINI,
                    Defendant.


                              NOTICE OF FILING


     NOI,[ COMES   Defendant Albert Rossini and files this Supplemental
Citation to the Defendantfs Motion for Postponement of Sentencing
Hearing by depositing it in the MCC Chicago Legal Mail System,
first class postage prepaid and addressed to the Clerk of the
United States District Court, the United States Attorney and
the Hon. John Z. Lee, each at 2L9 S. Dearborn St. r Chfeago; IL
60504.


Respectfully submitted,

Albert Rossinr
Defendant
#080t+3-424
Metropolitan Correctional Center                          FILEDd
7L W. Van Buren St.                                           luN 11   na
Chicago, IL 60605

                                                         .'J#.?$a:,Es3I3$'*'
-cr-00515 Document #: 701 Filed: 06/17/21 Page 4 of 5 Page


                              14
                              r4
                                        o!3tF>
                                        E,.PO OH
                              o         H. rf Oocr
                                        o e< H oo
                              ts        P)   O SH
                                       0q     rdLoff
           o
           O)                 H
                                       -
                                        o   <o
                                            0:Hfld
                                          5 P.No
                                                    I


                              r{        H ff 5(,
                                        FE!$   ct)

           {                              CT   P.
                                        o\Fl   5
           N)                           oo
                                        or5 o
                                                        H.
           o
           N)
                                        OH
                                            O
                                        (n:'cD rl
                                             rfo
                                             .o
            I                               'cr
           l\)
           (,-)
                                               H.
                                               o
                                               0)


                                               O
                                               o
                                               5
                                               rt
                                               o
                                               Fl


                  r)NZO
                              F-
                   =lF.O O
                   H.\Ori
                   O (nItrf
                          crri
                   A)
                  oq. o
                   o F.lo
                  - ?5 Fn
                       o
                   H0) Crcf
                   f'{ Fl H. 5
                       dr. o
                   OrO cf
                   Ots il C                  11         iIl
                   or 5 H..                  til
                                             ft
                                                        i/)
                   O Oi
                   f(.r:cf.                  UL
                       rt
                       . ot
                        l-|.t H.
                                             ks
                                             *r         ln
                              a              hJ         PJ
                        H(.I
                        IJH
                                             {}ifi &
                                             tu'r
                        HP.                  W     l*t
                        F'.   o
                        5d                   tlc
                                             Er'
                        o
                        H.r)
                        @o
                              d
                                             w*
                                             FS
                              fi
                              rt
-cr-00515 Document #: 701 Filed: 06/17/21 Page 5 of 5 Page




                     CEloB
                 HEg                      E5S
                                        fE#
                 fr6Fs
                 OJES                   iSt,;
                                       '<l!       Y o
                     .   xo            &3-:           e
                 +'c:Eg                +>='"- P
                 2()Eb
                 c<9tr                -       ;9
                trABE
                orES          c\
                              tr)     ..,
                                       o-
                                            .l
                              G,      B ..j    ;:
                Ho€"o         €       i E-L r

                .Tagg         o      Ft,9i'
                ()z€5                .g ;. Lj ;:
                                     8f
                              z,     tri P5 iii
                                     6ES
                F=#FF               tsg           J
                                    E?
                                    r-'
                                              _i
                                    q-.ri :
               8?:s
               =TOEE
               o>Ee                 go-{9
                                    €<   Eo
                                    u.0 a
               tr=SF                E:53
                                              @



               !g'_5
               ax€                  5g5E
                                    sis
